Grant Writing Tips
The Office on Violence Against Women (OVW) offers the following advice to all
potential applicants in order to help them prepare successful grant applications:
1) Read the program solicitation in its entirety before writing your application. You
should make sure that you understand the program's eligibility guidelines, statutory
purpose areas, unallowable activities, and application content requirements before you
attempt to draft an application. This tip applies equally to both new applicants and
current grantees. The program requirements may have changed since the last time
current grantees applied for funding.
2) Call or e-mail OVW if you have questions about the program's eligibility requirements,
allowable activities, application content, or application submission requirements. OVW
staff will not be able to help you write your application, but can answer any technical
questions that you may have, including whether or not specific activities are allowable
under the grant program.
3) Follow OVW's standard application formatting guidelines. All applicants are strongly
encouraged to:


Use the project narrative section headings that are specified in the program
solicitation;



Use page numbers on each page of the application; and



Use a 12 point font, such as Times New Roman to prepare their applications.

If applicants follow these formatting guidelines, their applications are easier to review.
4) All applicants are strongly encouraged to prepare their itemized budget using the
recommended budget format. This will help ensure that your budget is properly itemized
and easier to review. All applicants are also strongly encouraged to:


Include a budget summary page as part of their budget submission. The budget
summary is a required part of your official budget;



Submit a single, integrated budget that covers the entire award period. Multiple,
separate 12-month budgets may slow down the budget review and approval
process;



Include the required OVW-sponsored travel set-aside as a part of their budgets.
OVW will not offer applicants who are selected to receive funding additional
funds to pay for these costs if they fail to include the required amount in their
original budget. Instead, OVW will require the applicant to remove other costs
from its budget in order to create the set-aside;



Make sure that your calculations are detailed and accurate. Budgets that do not
demonstrate how the applicant calculated the cost of a specific item, or that
include mathematical errors, will take longer for OVW and OJP to review; and



There is no such thing as “miscellaneous” costs. Every single item of cost in your
budget must be properly itemized and categorized using the OJP-approved
budget categories.

5) Do not include activities that have been specifically identified as unallowable in the
program solicitation as part of your application. OVW may remove your application from
funding consideration during the internal review process if it contains unallowable
activities. Or, you may receive a reduction of up to 25 points in the overall score
assigned to your application based on its inclusion of unallowable activities.
6) If your proposal includes information-sharing activities that could potentially disclose
any personally identifying information about victims, be sure to adequately describe
safeguards or precautions that you will use to safeguard victim confidentiality.
7) Be sure to include a timeline that adequately describes how you will achieve your
proposed goals and objectives over the course of the program's award period.
8) Make sure that your submitted application is complete, particularly your hard copy
submission. This will help to decrease the chance that your submission will be removed
from funding consideration during the internal review process for being substantially
incomplete. Please remember: it is your responsibility to ensure that you submit a
complete application.
9) Carefully review your SF-424 and Summary Data Sheet before submitting your
application. Be sure that you have provided the name, phone number, fax number, and
e-mail addresses for both the Point of Contact and the Authorized Representative.
Applicants are strongly encouraged to identify two separate individuals to serve in these
roles to ensure that OVW will not experience any unnecessary delay or difficulty in
contacting someone with questions about your application.
10) Unless the program solicitation states otherwise, all applicants are required to follow
each of the program's application requirements. The program solicitation will specifically
indicate when certain types of applicants are exempt from a particular application
requirement. OVW strongly encourages all applicants to call or e-mail OVW prior to the
application submission deadline if they have questions about application content
requirements.
11) Please limit the number of attachments that you submit as part of your application to
those specifically requested in the program solicitation. Information submitted beyond

what is required in the solicitation is not likely to be read by OVW staff or peer
reviewers.
12) If the program requires that applicants submit a Memorandum of Understanding
(MOU), please submit a single MOU that has been signed by the applicant and each of
its project partners. The purpose of the MOU is to allow applicants to demonstrate that
their proposed projects will be developed by a team of collaborative partners. Applicants
who submit more than one MOU may trigger concerns about whether or not their
proposed project will be developed through the mutual cooperation of a team of
partners.
13) Choose partner organizations very carefully. Most of OVW’s discretionary grant
programs have a collaborative partnership requirement. Each applicant must
demonstrate that it has partnered with organizations or agencies that meet the minimum
partnership requirements outlined in the program solicitation. Applicants are strongly
encouraged to contact OVW prior to the application submission deadline if they have
questions or concerns regarding collaborative partnership requirements.

